Appellant was indicted in the District Court of Williamson County for the offense of forgery. He was convicted on trial and his punishment assessed at confinement in the State penitentiary for four years.
A preliminary motion in the nature of a plea in abatement was filed setting up in substance that appellant was not amenable to the indictment in this case for the reason that he had been illegally extradicted from the Republic of Mexico. We are unable to pass on this question for the reason that the facts of his extradition do not appear in the record, nor was there any bill of exceptions reserved in respect to the action of the court below on this branch of the case. In the condition of the record before us, the matter is not presented in such way as to be fairly the subject of review by us.
Appellant made a motion to quash the indictment on the ground, substantially, that the instrument alleged to have been forged was not legally the subject of forgery. The instrument alleged to have been forged was what is known as a bill of lading purported to be issued by one Matthews as agent of the Missouri, Kansas and Texas Railway Co. of Texas at Taylor, Texas, and purporting to evidence a consignment by appellant to one A.C. Reed of New York of fifty cases of eggs, said bill of lading, in substance, directing or providing for the shipment of said eggs from Galveston to be made over the Mallory steamship line. Article 530 of our Criminal Code provides, as follows: *Page 57 
"He is guilty of forgery who, without lawful authority, and with intent to injure or defraud, shall make a false instrument in writing, purporting to be the act of another, in such manner that the false instrument so made would (if the same were true) have created, increased, diminished, discharged or defeated any pecuniary obligation, or would have transferred, or in any manner have affected any property whatever." The bill of indictment in this case is very full and complete, and sets forth the execution of the instrument charged to have been forged, the making of same by appellant, the passing of same, and contains proper explanatory averments as to the meaning of certain terms and abbreviations and marks on the bill of lading, and was evidently drawn in the light of the case of Simms v. State, 32 Tex. Crim. 277, and other authorities in respect to the sufficiency of indictments for forgery decided by this court. We are unable to discover any defect or flaw whatever in the indictment, but on the other hand think it most admirably drawn.
On the trial of the case, the facts show that the defendant after forging the bill of lading in question, took the same to a witness by the name of Cook, and drew a draft payable to Cook for $300 on the City National Bank of Taylor, against Reed with the bill of lading attached, and obtained money therefor. This, as we conceive, was legitimate and proper testimony to prove appellant's intent, and that same was to defraud, and to show that he had executed the bill of lading in question for the purpose of procuring money on same.
Another exception was reserved to the testimony of the witness Matthews as to the meaning of the following words and figures: "50 C.F. Eggs" which was written in the bill of lading. Matthews testified that these words meant and would mean if written in the bill of lading issued by him for the company, fifty cases of eggs were being shipped, and that the words "Mallory Line" would mean that the eggs were to go over the line of the M.K.  T. Ry. Co. of Texas, to the City of Galveston, and then over the Mallory Steamship Line from Galveston to the City of New York. The objection to this testimony was that the jury was just as competent to say what these words meant as the witness Matthews. These words were abbreviations of terms of trade and it was not only proper but essential to an intelligent understanding of the instrument that some one acquainted with forms of this kind and the meaning in the trade of these words, should explain the true intent and meaning of such abbreviations, figures and words used in the instrument, and we can see no force in the objection. The testimony shows beyond a shadow of a doubt the guilt of appellant. The execution of the bill of lading alleged to have been forged, on the faith of which the $300 was obtained, was admitted by Fischl to the witness Matthews, which statement was undenied.
We have carefully examined the various assignments, which, though very highly technical, have nevertheless received our attention, and we *Page 58 
believe that same are without merit. It is, therefore, ordered that the judgment be and the same is hereby in all things affirmed.
Affirmed.
                          ON REHEARING.                         June 17, 1908.